Citation Nr: 0830312	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  98-14 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted in order 
to establish entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

The issue of entitlement to service connection for post 
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 1995 rating decision denying the claim for 
entitlement to service connection for post traumatic stress 
disorder is final.

2.  The evidence associated with the claims file subsequent 
to the September 1995 rating decision bears directly and 
substantially upon the specific matter under consideration. 


CONCLUSION OF LAW

Evidence received since the final September 1995 RO decision 
denying the veteran's claim for service connection for PTSD 
is new and material, and the veteran's claim for that benefit 
is reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening of the Claim

In a September 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD. The veteran submitted a notice of disagreement in 
response to the September 1995 rating decision, however, the 
notice of disagreement was not timely and therefore, the 
September 1995 rating decision is final.  The RO treated the 
veteran's untimely notice of disagreement as an application 
to reopen the claim of service connection for PTSD, with the 
requirement of the submission of new and material evidence. 

In a February 1997 rating decision, the RO denied the 
veteran's claim stating new and material evidence had not 
been submitted. In an October 2000 supplemental statement of 
the case, the RO reopened the veteran's claim based upon the 
submission of new and material evidence, and denied the claim 
on the merits of the appeal. Having carefully considered the 
veteran's claim in light of the evidence obtained and the 
applicable law, the Board will reopen the veteran's claim 
finding the veteran has submitted new and material evidence. 

The law provides that unappealed rating actions of the RO are 
final. 38 U.S.C.A. § 7105. In order to reopen a claim there 
must be added to the record "new and material evidence." 38 
U.S.C.A. § 5108.

Evidence associated with the claims file prior to the 
September 1995 rating decision consisted of service treatment 
and personnel records, VA medical records, and  statements 
from the veteran. 

Evidence associated with the claims file subsequent to the 
September 1995 rating decision includes VA medical records, 
RO hearing testimony, a magazine article submitted by the 
veteran, and further lay statements from the veteran.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). The provisions of 38 C.F.R. § 
3.156(a), defining new and material evidence was amended and 
applies to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).

That amendment does not apply in this case. Thus, by "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a) (2001). 
In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim. The credibility of the evidence is 
presumed for the purpose of reopening. Justus v. Principi, 3 
Vet. App. 510 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

The veteran claims as his in-service stressor that he was 
called to the scene of Pacific Southwest Airlines Flight 182 
crash in San Diego, California, on September 25, 1978, as a 
first responder. 

The newly submitted and material evidence includes an article 
regarding the accident. It indicates that U.S. Marine Corps 
helicopter crew rescue teams were alerted at the time of the 
accident, in the event they were needed to evacuate the 
injured from the crash site. The veteran additionally 
submitted hearing testimony.

The veteran served in the U.S. Navy, and the U.S. Marine 
Corps falls under the former's federal department. The newly 
submitted article thus suggests that civilian authorities 
contacted the U.S. Navy, and thus at least suggests that it 
was not inconceivable that the veteran was at least alerted 
to possibly respond to the crash site. 

As this evidence specifically addresses the stressor at issue 
under the regulation applicable to this case, such evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156 
(2000).  

Accordingly, the claim of entitlement to service connection 
for post traumatic stress disorder is reopened. 


ORDER

New and material evidence having been submitted, the appeal 
is granted to that extent only. 


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. A remand is 
necessary in order for the RO to attempt to verify the 
veteran's stressor(s), and if verification of the stressor(s) 
is accomplished, schedule the veteran for a VA psychiatric 
examination. 

Furthermore, while this case is in remand status, the RO 
shall provide the veteran with proper notice under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as  to how VA assigns a 
disability rating and an effective date for the award of 
benefits if service connection is awarded. As the claim for 
entitlement to service connection for PTSD has been reopened 
based on the submission of new and material evidence, the 
veteran must receive such required notice.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran claims as his in-service stressor that he was 
called to the scene of Pacific Southwest Airlines Flight 182 
crash in San Diego, California, on September 25, 1978, as a 
first responder. The veteran stated that at the time of the 
crash, he was a medic at Balboa Naval Hospital in San Diego.  

In RO hearing testimony in May 2000, the veteran stated that 
he was stationed at the Naval Amphibious Base across the bay 
(Coronado, California). He stated he was at Balboa Naval 
Hospital that day for IV therapy class. The veteran reported 
that he responded to the crash scene. He further stated his 
home base was Balboa and at the time he was a corpsman 
[medic].

Attempts must be made to verify the veteran's claimed 
stressor. As such, this matter must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish the 
assignment of a disability rating and 
an effective date in the event that a 
claim for service connection is 
granted, as outlined by the Court in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.	The RO/AMC should contact the veteran 
and invite him to submit any additional 
evidence which may be in his possession 
which would assist in verifying the 
reported in-service stressor which he 
claims is responsible for his PTSD, to 
include the dates, locations, units 
involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment. 

3.	The RO/AMC, after waiting an 
appropriate time period for the veteran 
to respond, must prepare of a summary 
of any reported stressors using both 
the information provided in reply to 
the above request and the facts found 
in the earlier stressor statements 
found in the claims file. 

a.	The RO/AMC should forward the 
summary to the U.S. Army Joint 
Service Records Research Center 
(JSRRC). A search of unit and 
organizational histories, 
including after action reports, 
should be consulted in an effort 
to verify the response of Navy 
personnel to the scene of the 
crash. A specific search should be 
conducted for the months of 
September and October 1978. 

b.	The RO should contact the Naval 
Historical Center and any other 
appropriate Naval agency, to 
include Balboa Naval Hospital, San 
Diego, California, for 
verification and any possible 
archived report(s) of the alleged 
stressful event in service.

c.	The RO/AMC should contact the 
National Transportation Safety 
Board and attempt to obtain 
substantiation of any report(s) 
issued in regard to the crash and 
any response to the scene. 

d.	The RO/AMC should contact the City 
of San Diego (California) 
Emergency Management Department 
for any possible archived reports 
on the crash and the involvement 
of first responders, to include 
Naval personnel. 

The veteran must be informed of the 
results of the searches and all 
responses must be associated with the 
claims file.

4.	If the veteran's stressor is verified, 
the veteran should be afforded a 
psychiatric examination by a 
psychiatrist. The purpose of the 
examination is to determine whether the 
veteran has PTSD related to any 
corroborated stressor(s). Following 
this review and the examination the 
examiner is to assign an Axis V Global 
Assessment of Functioning (GAF) score 
in the diagnostic formulation. 

The following considerations will 
govern the examination:

a. The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. The examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained and a copy 
of this remand.

b. If deemed appropriate by the examiner, 
the veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. If the examiner is 
unable to render an opinion without 
resort to speculation, he or she should 
so state. 

5.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

6.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


